Citation Nr: 0117487	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-10 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1961.  He died in August 1998, and the appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
denied the claim.

The appellant provided testimony at a videoconference hearing 
held before the undersigned in May 2001, a transcript of 
which is of record.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the appellant's claim has been completed.

2.  The probative evidence of record does not show that the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability that 
was rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding death, or that he was so rated for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty.

3.  The appellant did not specifically allege clear and 
unmistakable error (CUE) in any of the prior final VA 
determinations regarding the severity of the veteran's 
service-connected disabilities, including those which denied 
the veteran's claim of entitlement to a total rating based 
upon individual unemployability (TDIU) during the 10 year 
period preceding his death.

4.  The veteran was incarcerated for a felony conviction at a 
state prison facility from June 1986 to August 1990.


CONCLUSION OF LAW

The criteria for a grant of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. §§ 1318, 5313 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.22, 3.341, 20.1106 (2000); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000); Marso v. West, 13 Vet. App. 
260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that even though the RO did not have the 
benefit of the explicit provisions of the VCAA when it 
adjudicated the case below, VA's duties have been fulfilled 
in the instant case.  Here, the RO advised the appellant of 
the evidence necessary to substantiate her claim, and she has 
not identified any pertinent evidence that would change the 
outcome of the instant case.  Thus, the Board finds that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled, and that no additional assistance to the 
veteran is required based on the facts of the instant case.

Applicable regulations provide that benefits authorized by 38 
U.S.C.A. § 1318 shall be paid to a deceased veteran's 
surviving spouse or children in the same manner as if the 
veteran's death is service connected when the following 
conditions are met:

(1) The veteran's death was not caused by his or her own 
willful misconduct; and

(2) The veteran was in receipt of or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
CUE) was not in receipt of but would have been entitled to 
receive compensation at the time of death for a service-
connected disablement that either:

(i) Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period of 10 
or more years immediately preceding 
death; or
(ii) Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date of 
the veteran's discharge or release from 
active duty for a period of not less than 
five years immediately preceding death.

38 C.F.R. § 3.22.

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that a survivor of a deceased veteran 
is eligible for DIC under section 1318(b)(1) if (1) the 
veteran was in actual receipt of a 100 percent disability 
rating for the statutory period of time; (2) the veteran 
would have been in receipt of a 100 percent disability rating 
for such time but for CUE in a final rating or Board 
decision; or (3) if under specific and limited exceptions, 
the veteran was "hypothetically" entitled to a 100 percent 
disability rating for the required period of time.  Marso v. 
West, 13 Vet. App. 260 (1999).  According to the Court, 
consideration of whether the veteran was "hypothetically" 
entitled to a 100 percent disability rating for the required 
period of time can only be made for claims where 38 C.F.R. § 
19.196 applies, i.e., for those "entitled to receive" claims 
received prior to the March 1992 effective date of section 
20.1106, or, where a veteran had never filed a claim for VA 
benefits, and therefore no final VA decision regarding the 
veteran's level of disability was made.  See Marso, supra 
(citing to Carpenter v. West, 11 Vet. App. 140 (1998) and 
Wingo v. West, 11 Vet. App. 307 (1998)).

The provisions of 38 C.F.R. § 3.22 were revised effective 
January 21, 2000, defining the term "entitled to receive," 
and in effect limited the circumstances under which 
hypothetical entitlement could serve as a basis for awarding 
benefits under 38 U.S.C.A. § 1318.  38 C.F.R. § 3.22 (2000).

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  Karnas, supra.  
VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  VAOPGCPREC 3-2000 (2000).  In the instance 
case, the old version of the regulation is less restrictive 
than the new.  Therefore, the old version is more favorable 
to the appellant and will be applied to the facts of this 
case.


Background.  During his lifetime, the veteran had the 
following service-connected disabilities: postoperative 
residuals diskectomy L4-5, L5-S1, and bilateral 
posterolateral fusion (hereinafter, "low back disorder"); 
residuals, nasal fracture with deviation of nasal ridge to 
right; laceration, left elbow; and laceration, left eyebrow.  
At the time of his death, the veteran's low back disorder had 
a schedular rating of 60 percent, which had been in effect 
since December 6, 1974.  His other service-connected 
disabilities were rated as noncompensable (zero percent).  
Further, the veteran was granted a TDIU by a May 1998 rating 
decision, effective October 27, 1997.  

The record reflects that the veteran submitted a Notice of 
Disagreement to May 1998 rating decision, contending that he 
was entitled to an earlier effective date for his grant of 
TDIU.  A Statement of the Case was subsequently promulgated 
in August 1998.  However, no Substantive Appeal was 
subsequently received as the veteran died that same month.

The record also reflects that the veteran had been previously 
denied entitlement to a TDIU by several VA determinations, 
including an August 1975 Board decision, and rating decisions 
issued in December 1975, January 1978, August 1992, June 
1995, and April 1996.

The veteran's death certificate lists his immediate cause of 
death as metastatic lung cancer.  No other significant 
conditions were listed as contributing to his cause of death. 

By a September 1998 rating decision, the RO denied service 
connection for the cause of the veteran's death, as well as 
entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  
Thereafter, in the May 1999 rating decision, the RO found 
that had the veteran applied, or applied from a sufficiently 
earlier date, he would not have been eligible for 100 percent 
service connected benefits for a period of not fewer than 10 
years prior to death.

The appellant's March 2000 Notice of Disagreement, and her 
May 2000 Substantive Appeal, only referred to her claim for 
DIC benefits under 38 U.S.C.A. § 1318 pursuant to the 
"hypothetically" entitled to receive basis outlined under 
the holdings of Carpenter, supra, Wingo, supra, and Marso, 
supra.  In various statements, and at her May 2001 
videoconference hearing, she contented that the veteran had 
been unemployable for many years prior to his death due to 
his service-connected low back disorder.  She asserted that 
the veteran was last employed as a bus driver in 1970, and 
that he left this job because of his low back disorder.  
Further, she has noted that the veteran's low back disorder 
had been evaluated as 60 percent disabling since 1974.  She 
has also noted that the veteran had been in receipt of 
disability benefits from the Social Security Administration 
(SSA) since the early 1970s because of his low back disorder.

The Board notes that the only records that appear to be on 
file from the SSA is a July 1988 Administrative Law Judge 
decision which held that monthly disability benefits would 
not be paid to the veteran beginning with the month of June 
1986, when he was incarcerated in a state prison facility.  
This decision notes that the veteran had been awarded a 
period of disability and disability insurance benefits with 
payments commencing with the month of May 1972, but does not 
state what disability or disabilities were the basis for this 
decision.

The Board notes that the evidence on file confirms that the 
veteran was incarcerated in a state prison facility from June 
1986 until August 1990 for a felony conviction.  Moreover, in 
the most recent Supplemental Statement of the Case, issued to 
the appellant in June 2000, the RO noted that the provisions 
of 38 U.S.C.A. § 5313(c) specifically held that 100 percent 
benefits due to TDIU could not be granted while a veteran was 
incarcerated in a federal, state, or local prison.  Since the 
veteran was incarcerated from 1986 until his release in 
August 1990, the RO found that, under any circumstances, the 
veteran would not have been found eligible for 100 percent 
benefits due to TDIU until at least the day after his release 
from prison in August 1990.  However, the veteran died in 
August 1998, which was two years short of the 10 year period 
he would have had to have had to have been found 
hypothetically eligible for 100 percent benefits under the 
Wingo ruling in order for his surviving spouse to be eligible 
for DIC.


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to DIC benefits under 38 U.S.C.A. 
§ 1318.

The issue of entitlement to service connection for the cause 
of the veteran's death is not currently before the Board.  As 
mentioned above, this issue was denied by a September 1998 
decision.  However, the appellant only perfected an appeal to 
the May 1999 rating decision which dealt exclusively with the 
"hypothetically" entitled to receive basis for DIC under 
38 U.S.C.A. § 1318.

The probative evidence of record does not show that the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability that 
was rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding death, or that he was so rated for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty.  Here, the veteran's only 
compensable service-connected disability was his low back 
disorder, which was rated as 60 percent disabling since 
December 6, 1974.  While the veteran was in receipt of a TDIU 
at the time of his death, this was only effective from 
October 27, 1997, less than one year prior to his death.

To the extent the appellant contends that the veteran should 
have been rated as unemployable for 10 years prior to his 
death, the Board notes that the appellant's claim was 
submitted after the enactment of 38 C.F.R. § 20.1106 in March 
1992.  Further, TDIU was denied on numerous occasions during 
the veteran's lifetime until it was ultimately granted by the 
May 1998 rating decision.  In fact, it was denied by rating 
decisions issued in August 1992, June 1995, and April 1996; 
i.e., it was denied by final rating decisions during the 10 
year period preceding the veteran's death in August 1998.  As 
indicated above, the Court has established that, under 
38 C.F.R. § 20.1106, if decisions rendered during the 
veteran's lifetime demonstrate that he or she did not have a 
total disability rating for a continuous period of 10 years 
immediately preceding death, a survivor must show CUE in the 
pertinent decision or decisions during the veteran's lifetime 
in order to establish entitlement to DIC under 38 U.S.C.A. 
§ 1318.  Marso, 13 Vet. App. at 267.

In making this determination, the Board is cognizant that the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Hix v. Gober, 225 F.3d 1377 (Fed. 
Cir. 2000), that the "entitled to receive" provision of 38 
U.S.C.A. § 1311(a)(2) required de novo review of the entire 
record without regard to prior rating decisions entered 
during the life of the veteran.  However, in reaching this 
conclusion, the Federal Circuit  noted that 38 C.F.R. § 
20.1106 provides that, with the exception of 38 U.S.C.A. § 
1318 claims and certain issues not presented here, issues 
involved in a survivor's claim for death benefits will be 
decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  (Emphasis added).  In 
short, the rationale for the holding in Hix does not apply to 
claims under 38 U.S.C.A. § 1318.

With respect to the issue of CUE, the Board wishes to 
emphasize that the Court has consistently stressed the 
rigorous nature of the concept of CUE.  In various decisions, 
the Court has emphasized that merely to aver that there was 
CUE in a rating decision is not sufficient to raise the 
issue.  Further, the Court has held that simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed the evidence can never rise to the stringent 
definition of clear and unmistakable error.  To assert a 
valid claim of clear and unmistakable error, the claimant 
must assert, with some degree of specificity, identify the 
alleged error and provide persuasive reasons why the result 
would have been different but for the alleged error.  Such 
errors are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.  See 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); see 
also Fugo v. Brown, 6 Vet. App. 40 (1993); 38 C.F.R. 
§ 20.1400, et. al. [For claims of CUE in prior Board 
decisions].

Consistent with the overall caselaw regarding CUE, the Court 
has held that a claimant must raise with specificity issues 
of CUE under 38 U.S.C.A. § 1318(b).  See Marso, supra.  The 
appellant has not alleged that there was CUE in any previous 
final rating decisions pertaining to the veteran; she has not 
alleged with any specificity that an error of law or fact was 
made in a final rating decision that it is undebatable that 
the result would have been different but for the alleged 
error.

As the appellant has not raised the issue of CUE in a final 
rating decision, the Board concludes that no further action 
or consideration is warranted as to this particular portion 
of the 38 U.S.C.A. § 1318 analysis.

Even if there was CUE in the prior denials of TDIU, or even 
if no final decisions had been made regarding the severity of 
the veteran's service-connected disabilities, it does not 
appear that the appellant would be entitled to DIC under 
38 U.S.C.A. § 1318.  As stated above, the veteran was 
incarcerated in a state prison facility for a felony 
conviction from June 1986 to August 1990.  The controlling 
statute explicitly provides that the Secretary of VA shall 
not assign to any veteran a rating of total disability based 
on the individual unemployability of the veteran resulting 
from a service-connected disability during any period during 
which the veteran is incarcerated in a Federal, State, or 
local penal institution for conviction of a felony.  38 
U.S.C.A. § 5313(c) (Emphasis added).  Moreover, the 
implementing regulation likewise provides that a TDIU, which 
would first become effective while a veteran is incarcerated 
in a Federal, State, or local penal institution for 
conviction of a felony, shall not be assigned during such 
period of incarceration.  38 C.F.R. § 3.341(b) (Emphasis 
added).  The Board is bound by the laws enacted, and by VA 
regulations. 38 U.S.C.A. § 7104.  Based upon these mandatory 
statutory and regulatory provisions, the Board concurs with 
the determination that the veteran would not have been 
entitled to a TDIU prior to his release from incarceration in 
August 1990.  As he died 8 years after his release, there 
does not appear to be any legal basis upon which he would 
have been eligible for a TDIU or a 100 percent schedular 
rating for a continuous 10 year period prior to his death.

As indicated above, the record reflects that the veteran was 
in receipt of SSA disability benefits beginning in the early 
1970s.  However, no records are on file from the SSA which 
specifically identifies what disability or disabilities were 
the basis for these benefits.  Granted, the appellant 
contends that the veteran's service-connected low back 
disorder was the basis for his SSA disability benefits.  
Nevertheless, the Board has determined that there does not 
appear to be any legal basis upon which the veteran would 
have been "hypothetically" entitled to either a TDIU or a 
schedular 100 percent rating for the 10 year period preceding 
his death.  Accordingly, there is no reasonable basis to 
conclude that if these records were on file they would make 
any difference in the ultimate outcome of this case.

In summary, the Board finds that the appellant filed her 
claim after the March 1992 effective date for 38 C.F.R. 
§ 20.1106; the record shows that there are final VA decisions 
regarding the level of severity for the veteran's service-
connected disabilities, to include the issue of entitlement 
to a TDIU; and that the veteran was incarcerated for a felony 
conviction for a period lasting up to 8 years prior to his 
death.  Based upon the foregoing, the Board concludes that 
the analysis of whether the veteran was "hypothetically" 
entitled to a total or 100 percent disability rating for the 
required period of time is not for application as the limited 
exceptions provided in Carpenter and Wingo are not present in 
this particular case.  See Marso, supra.  The Board is 
sympathetic to the appellant's plight, but it appears that 
there is no provision to allow a grant of the benefit sought 
on appeal because the statutory and regulatory requirements 
are shown not to have been met.  Accordingly, the appellant's 
claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 
must be denied.  


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.


		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

 

